AMERICAN STATE BANK

TERM NOTE



    $550,000.00 Odessa, Texas May 1, 2010

1. For value received, BARON ENERGY, INC., a Nevada corporation (the “Maker”),
promises to pay to the order of AMERICAN STATE BANK, a Texas banking association
(the “Bank”), at its offices at 620 N. Grant Avenue, Odessa, Texas 79761, in
lawful money of the United States of America, the sum of FIVE HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($550,00.00), together with interest on the
principal amount from time to time outstanding hereunder, from the date of
disbursement of such principal until maturity, at a variable rate of interest
per annum (the “Variable Rate") equal to the “American State Bank Base Rate”, as
defined below, plus two and one-half percentage points (2.5%), never to be less
than six and one-half percentage points (6.50%), and in no event to exceed the
“Highest Lawful Rate,” as defined below, with adjustments to the Variable Rate
to be made on the same date as the effective date of any change in the American
State Bank Base Rate and adjustments due to changes in the Highest Lawful Rate
to be made on the effective date of any change in the Highest Lawful Rate.

2. This Note is executed pursuant to the terms of that certain Loan Agreement,
dated as of May 1, 2010, by and among Maker, as Borrower; Ronnie L. Steinocher,
Lisa P. Hamilton, and Pierce-Hamilton Energy Partners LP, as Guarantors; and
Bank, as Lender (the “Loan Agreement”). This Note incorporates by reference the
terms of the Loan Agreement. In the event of a conflict between the terms of
this Note and the terms of the Loan Agreement, the terms of the Loan Agreement
shall be deemed to be controlling.

3. Notwithstanding the foregoing, if at any time the Variable Rate exceeds the
Highest Lawful Rate, the rate of interest to accrue on this Note shall be
limited to the Highest Lawful Rate, but any subsequent reductions in such
Variable Rate shall not reduce the rate of interest to accrue on this Note below
the Highest Lawful Rate until the total amount of interest accrued on this Note
equals the amount of interest which would have accrued if the Variable Rate had
at all times been in effect.

4. If at maturity or final payment of this Note the total amount of interest
paid or accrued under the foregoing provisions is less than the total amount of
interest which would have accrued if the Variable Rate had at all times been in
effect, then Maker agree to pay to Bank, to the extent permitted by law, an
amount equal to the difference between (a) the lesser of (i) the amount of
interest which would have accrued on this Note if the Highest Lawful Rate had at
all times been in effect, or (ii) the amount of interest which would have
accrued if the Variable Rate had at all times been in effect, and (b) the amount
of interest accrued in accordance with the other provisions of this Note.

5. The term “American State Bank Base Rate” shall mean the rate announced by
Bank as its base lending rate as of the beginning of each Business Day, as
hereinafter defined, (and for holidays or weekends the Base Rate shall be the
American State Bank Base Rate as of the close of business on the most recent
Business Day immediately preceding such weekend or holiday) before all sums
payable hereunder have been paid in full. Without notice to the Maker or any
other person, the Base Rate may change from time to time pursuant to the
preceding sentence. The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. Bank may
make commercial loans or other loans at rates of interest at, above or below the
Base Rate. Business Day shall mean a day other than a Saturday, Sunday, or legal
holiday for commercial banks under the laws of the State of Texas.

6. The term “Highest Lawful Rate” shall mean the maximum nonusurious interest
rate, if any, that at any time or from time to time may be contracted for,
taken, reserved, charged, collected or received by the Bank in connection with
this Note under laws applicable to the Bank which are presently in effect or, to
the extent allowed by law, under applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

7. The principal balance of this Note shall be due and payable on or before
September 1, 2010.

8. This Note shall be payable in monthly installments of principal including
interest, each in the amount of Seventeen Thousand and No/100 Dollars
($17,000.00), each of which shall be due and payable on or before the first day
of each and every month, with the first of such payments to be made on June 1,
2010, and subsequent payments to be made on the first day of each month
thereafter. All of the outstanding principal and accrued, unpaid interest
hereunder shall be due and payable in full on September 1, 2010, the date of
final maturity hereunder.

9. All past due principal and interest on this Note shall bear interest from the
maturity thereof until paid, at the Highest Lawful Rate. Interest on this Note
shall be computed on a 365/360 simple interest basis; that is, by applying the
ratio of the annual interest over a year of 360 days, times the outstanding
principal balance, times the actual number of days the principal is outstanding,
unless such calculation would result in a usurious rate, in which case interest
shall be calculated on a per diem basis of 360 days.

10. If an Event of Default should occur under the Loan Agreement, thereupon,
following any applicable notice and cure provisions, at the option of Bank, the
principal balance and accrued interest of the Note, and any and all other
indebtedness of Maker to Bank shall become and be due and payable forthwith
without demand, notice of default, notice of acceleration, notice of intent to
accelerate the maturity hereof, notice of nonpayment, presentment, protest or
notice of dishonor, all of which are hereby expressly waived by Maker and each
other liable party. Bank may waive any default without waiving any prior or
subsequent default.

11. If a payment is ten (10) days or more late, Maker will be charged five
percent (5%) of the regularly scheduled payment.

12. To the extent not prohibited by applicable law, Maker will pay all
reasonable costs and expenses and reimburse Bank for any and all expenditures of
every character incurred or expended from time to time, regardless of whether an
Event of Default shall have occurred, in connection with (a) Bank’s evaluating,
monitoring, administering and protecting the Mortgaged Property, as hereinafter
defined, and (b) Bank’s creating, perfecting or realizing upon Bank’s security
interest in and liens on the Mortgaged Property, and all reasonable costs and
expenses relating to Bank’s exercising any of its rights and remedies under this
or any other instrument now or hereafter securing the Indebtedness or at law,
including, without limitation, all filing fees, taxes, brokerage fees and
commissions, title review and abstract fees, Uniform Commercial Code search
fees, other fees and expenses incident to title searches, reports and security
interests, escrow fees, attorneys’ fees, legal expenses, court costs, fees and
expenses incurred in connection with any complete or partial liquidation of the
Mortgaged Property, and all fees and expenses for any professional services
relating to the Mortgaged Property or any operations conducted in connection
with it; provided, however, that no right or option granted by Maker or Bank or
otherwise arising pursuant to any provision of this or any other instrument
shall be deemed to impose or admit a duty on the Bank to supervise, monitor or
control any aspect of the character or condition of the Mortgaged Property or
any operations conducted in connection with it for the benefit of Maker or any
other person or entity other than the Bank.

13. If this Note is not paid at maturity whether by acceleration or otherwise
and is placed in the hands of an attorney for collection, or suit is filed
hereon, or proceedings are had in probate, bankruptcy, receivership,
reorganization, arrangement or other legal proceedings for collection hereof,
Maker and each other liable party agrees to pay Bank their collection costs,
including a reasonable amount for attorney’s fees, but in no event to exceed the
maximum amount permitted by law. Maker and each other liable party is and shall
be directly and primarily, jointly and severally, liable for the payment of all
sums called for hereunder, and Maker and each other liable party hereby
expressly waives bringing of suit and diligence in taking any action to collect
any sums owing hereon and in the handling of any security, and Maker and each
other liable party hereby consents to and agrees to remain liable hereon
regardless of any renewals, extensions for any period or rearrangements hereof,
or partial prepayments hereon, or any release or substitution of security
hereof, in whole or in part, with or without notice, from time to time, before
or after maturity.

14. It is the intent of the Maker and Bank in the execution and performance of
this note to contract in strict compliance with the usury laws of the State of
Texas and the United States of America from time to time in effect. For purposes
hereof, “interest” shall include the aggregate of all charges which constitute
interest under such laws that are contracted for, reserved, taken, charged or
received under this note. In furtherance thereof, the Bank and the Maker
stipulate and agree that none of the terms and provisions contained in this
note, shall ever be construed to create a contract to pay for the use,
forbearance or detention of money with interest at a rate in excess of the
Highest Lawful Rate. In the event the Bank or any other holder of the note ever
charges or contracts for any amount in excess of lawful interest, the documents
or instruments constituting such charge or contract shall be ipso facto modified
without any further action by any party so that no amount in excess of lawful
interest shall be charged or contracted for. If the Bank or any other holder of
the note ever receives, collects or applies as interest any amount in excess of
lawful interest, such amount which would be excessive interest shall be applied
to the reduction of the unpaid principal balance of the note, and, if upon such
application the principal balance of the note is paid in full, any remaining
excess shall be forthwith paid to the Maker. In determining whether or not the
interest paid or payable under any specific contingency exceeds the Highest
Lawful Rate, the Maker and the Bank shall, to the maximum extent permitted under
applicable law, (a) treat all advances as but a single extension of credit (and
the Maker and the Bank agree that such is the case and that provision herein for
multiple advances is for convenience only), (b) characterize any nonprincipal
payment as an expense, fee or premium rather than as interest, (c) exclude
voluntary prepayments and the effects thereof, and (d) “spread” the total amount
of interest throughout the entire contemplated term of the note. The provisions
of this paragraph shall control over all other provisions of the note or other
documents executed in connection with this note which may be in apparent
conflict herewith.

15. Except as otherwise provided in the Loan Documents, all payments and
prepayments on this Note, including proceeds from the exercise of any Rights of
the Bank under the Loan Documents, shall be applied to this Note in the
following order: (i) first, to the accrued interest on this Note being paid or
prepaid; (ii) to the principal of this Note being paid or prepaid, with the
amounts so prepaid to be applied upon installments of most remote maturity;
(iii) to any remaining obligation of Borrower under the Loan Agreement, and
(iv) last, to reasonable expenses for which the Bank shall not have been
reimbursed under the Loan Documents and then to all amounts to which the Bank is
entitled to indemnification under the Loan Documents.

16. Maker reserve the option of prepaying the principal of this Note, in whole
or in part, at any time after the date hereof without penalty. At the option of
Bank, it may demand (at any time at or after prepayment) all accrued and unpaid
interest with respect to the principal amount prepaid through the date of
prepayment. All amounts of principal so prepaid and received by the owner and
holder of this Note shall be applied to the last maturing installments of this
Note in their inverse order of maturity.

17. Unless otherwise specified below, this Note shall be construed under and
governed by the laws of the State of Texas (including applicable federal law),
but in any event TEX. FIN. CODE ANN. SECTION 346.001 et. seq. (which regulates
certain revolving loan accounts and revolving tripartite accounts) shall not
apply to the loan evidenced by this Note.

18. Unless changed in accordance with the law, the applicable rate ceiling under
Texas law shall be the indicated (weekly) rate ceiling from time to time in
effect as provided in TEX. FIN. CODE ANN. Section 303.001 et seq., as amended.

19. Maker warrant and represent to the Bank, and to all other holders of this
note that all loans evidenced by this Note are and will be for business,
commercial, investment or other similar purposes and not primarily for personal,
family, household or agricultural use, as such terms are used in TEX. REV. CIV.
STAT. ANN. ART. 5069-1D. 201, as amended.

20. This Note is secured by the pledge of the following Collateral:



  a.   all present and future interests now owned or hereafter acquired by the
Maker in those oil, gas, and mineral properties identified in Deeds of Trust, by
and between Maker and the Lender, together with all proceeds of production
therefrom;



  b.   all present and future increases, profits, combinations,
reclassifications, improvements and products of, accessions, attachments, and
other additions to, and substitutes and replacements for, any of the Collateral;



  c.   all cash and noncash proceeds and other Rights arising from or by virtue
of, or from the voluntary or involuntary sale, lease or other disposition of, or
collections with respect to, or insurance proceeds payable with respect to, or
proceeds payable by virtue of warranty or other claims against manufacturers of,
or claims against any other persons with respect to, any of the Collateral;



  d.   all present and future security for the payment to Borrower for any of
the Collateral;



  e.   all goods which gave or will give rise to any of the Collateral or are
evidenced, identified or represented therein or thereby; and



  f.   all certificates of title, manufacturer’s statements of origin, or other
documents, accounts and chattel paper arising from or related to any of the
Collateral.

The Collateral is covered and governed by first lien Deeds of Trust, Security
Agreements, and Financing Statements, or amendments thereto, of even date
herewith, covering oil and gas properties; third lien Deeds of Trust, Security
Agreements, and Financing Statements, or amendments thereto, of even date
herewith, covering oil and gas properties; and a Security Agreement, of even
date herewith, covering time deposits. The Maker’s performance under this Note
is further secured by those certain Guaranty Agreements, also of even date
herewith, executed by Ronnie L. Steinocher, Lisa P. Hamilton, and Pierce
Hamilton Energy Partners LP, as Guarantors, and by the Guarantors’ execution of
those certain Stock Pledge Agreements, also of even date herewith. Failure to
describe all or part of the security shall not be considered as a waiver of such
security.

21. Bank reserves the right, exercisable in Bank’s sole discretion and without
notice to Maker or any other person, to sell participations, to assign its
interest or both, in all or any part of the Note or the debt evidenced by the
Note.

22. By execution of this Note, Maker acknowledges the receipt of the following
notices from Bank:

THIS NOTE, AND ALL OTHER LOAN PAPERS EXECUTED SUBSTANTIALLY CONCURRENTLY
HEREWITH TOGETHER CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Address:

     
3327 West Wadley Avenue,
Suite 3-267
Midland, Texas 79707
  BARON ENERGY, INC., a Nevada
corporation



By: /s/ Ronnie L. Steinocher Ronnie L. Steinocher
President


MAKER

By its signature, Bank acknowledges the truth of the notice hereinabove.

AMERICAN STATE BANK

By: /s/ Mike Marshall
Mike Marshall
Executive Vice President


BANK

